                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

 The Travelers Property Casualty     )               C/A No. 6:18-cv-01728-DCC
 Company of America, as subrogee of  )
 Proterra, Inc., and Travelers Indemnity
                                     )
 Company of Connecticut, as subrogee )           ORDER FOR FILING SUPPORTING
 of Proterra, Inc.,                  )               EXHIBIT UNDER SEAL
                          Plaintiff, )
                                     )
              -vs-                   )
                                     )
 LG Chem, Ltd., LG Chem Power, Inc., )
 and LG Chem Michigan, Inc., as )
 successor in interest to LG Chem )
 Power, Inc.,                        )
                                     )
                       Defendants.   )

       This matter is before the Court on Plaintiffs’ Consent Motion to File Supporting

Exhibits under Seal. ECF No. 44. Plaintiffs submitted the exhibits for in camera review.

For the reasons set forth in this Order, the Motion is granted and Plaintiffs are permitted

to file the Supporting Exhibit under Seal.

                                  LEGAL STANDARD

       In Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000), the Fourth Circuit

recognized that a U.S. District Court has “supervisory power over its own records and

may, in its discretion, seal documents if the public’s right or access is outweighed by

competing interests.” See also In re Knight Publishing, 743 F.2d 231, 234 (4th Cir. 1984).

There is a presumption in favor of public access to court records. Ashcraft, 218 F.3d at

302. A U.S. District Court, however, has discretion to seal court records if: (1) it gives

public notice of the request to seal so as to allow interested parties a reasonable

opportunity to object; (2) it considers less drastic alternatives to sealing the documents;
and (3) it provides specific reasons and factual findings supporting its decision to seal the

documents and for rejecting alternatives. Id.

                                CONCLUSIONS OF LAW

       Turning to the instant action, the Court finds that it is appropriate to seal the

documents at issue based on these three criteria.

       Regarding the first criteria, Local Civil Rule 5.03(D) (D.S.C.) provides that the

docketing of a motion to seal in a manner that discloses its nature constitutes public notice

of the motion.

       Regarding the second criteria, due to the nature of the submitted documents—a

technology review presentation containing data about the A7 Module, a one-page

technical drawing, and a technical presentation concerning the life expectancy of the A7

Module—it would be difficult to adequately redact all the potentially sensitive information

while retaining the necessary context of the provisions.          The documents contain

confidential and proprietary information governed by a non-disclosure agreement.

Therefore, there are no less drastic alternatives other than sealing the document.

       Regarding the third criteria, the documents concern matters that might give an

advantage to competitors if made to be publicly available. Therefore, the public’s right to

obtain this information is outweighed by the competing interest of Plaintiffs in keeping

proprietary information regarding manufacture, design, and sale of the A7 Module secret.

                                          CONCLUSION

       For the reasons set forth above, Plaintiffs’ Consent Motion to File Supporting

Exhibits under Seal is GRANTED. Plaintiffs are directed to file the Exhibits under seal.

       IT IS SO ORDERED.



                                             2
                                  s/Donald C. Coggins, Jr.
                                  United States District Judge


February 14, 2019
Spartanburg, South Carolina




                              3
